White, C. J.
Section 8 of the act of May 10, 1878 (75-Ohio L. 140), repeals section 17 of the act of April 7,1854,, to establish the Superior Court of Cincinnati, and all portions of the act last named conferring upon the superior *290•court, at general term, jurisdiction to entertain petitions in •error, to review the judgments and orders of the court rendered at special term. Section 8, above referred to, took ■effect on the first Monday of October, 1878, and until that time the superior court, at general term, had jurisdiction to review, on petition in error, the judgments and orders rendered at special term, notwithstanding the jurisdiction in error conferred on the district court by the revised code •of May 14, 1878, which took effect on the first of September of the same year. On the first Monday of October, 1878, all proceedings in error, pending in the superior ■court at general term, were required, by said section 8, to be transferred to the district court for determination. The jurisdiction of.the district court was substituted for that •of the superior court at general term, in regal’d to cases in •error arising on judgments or orders rendered at special ■term. And the provision, in the section, that thereafter the “ final judgments and orders of said superior court may be reversed, vacated, or modified by said district court, in ■the same manner, and by like proceedings, as judgments and orders of the court of common pleas,” has reference ■only to such judgments and orders as, prior to that time, were reviewable by the superior court at general term, ■namely, the judgments and orders rendered at special term.
Section 3, chapter 1, title 4, of the revised code (75 Ohio X. 804), when applied to the Superior Court of Cincinnati, ■must be construed in connection with sectiou 8, above re-ferredto; and, thus construed, it seems to us the district ■'court were right in holding that a judgment, rendered by the superior court at general term., was not intended to be embraced in said section 3, and thus made review;able 'by the district court.
It is proper to add that we do not regard the validity •of section 8 of the act of May 10, 1878, as affected by the fact, that the remainder of the act has been declared unconstitutional. The section in question is separable ifrom the remainder of the act.

Judgment affirmed.